JOHN LEE DAVIS, ET UX,
v.
KANSAS CITY SOUTHERN RAILWAY COMPANY.
No. 10 00440-CW.
Court of Appeals of Louisiana, Third Circuit.
April 16, 2010.
DORWAN GENE VIZZIER, Counsel for the Applicant.
RACHELLE DECKERT Dick, Forrester & Dick, 4981 Bluebonnet Blvd., Baton Rouge LA 70809.
GREGORY P. AYCOCK, Forrester & Dick, 4981 Bluebonnet Blvd, Baton Rouge LA 70809.
AMANDA G. CLARK, Forrester & Dick, 4981 Bluebonnet Blvd., Baton Rouge LA 70809.
AMY E. NEWSOM, Forrester & Dick, 4981 Bluebonnet Blvd., Baton Rouge LA 70809.
Before PETERS, PICKETT and GENOVESE.

Not Designated for Publication
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Kansas City Southern Railway Co. has this day been
DENIED.